DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group III, cysteine linkage first reporter is a protease and second indicator is a protein sequence in the reply filed on 5/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-12, 17-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/21/2021.
Claims 13-16, 32-33, 39-40 are being examined.
Priority
	The instant application was filed 7/30/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/7/2018, 10/9/2018, 3/27/2019, 11/22/2019 are being considered by the examiner.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). (example 1, lines 13-15, page 28; example 3, lines 21-22, page 32)
Required response –
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, 16, 32, 33,  39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gootenberg (Science (2017) volume 356, pages 438-442, April 2017), Severino (WO2016/205764) and Ehrenkranz (WO2013158505)..

Gootenberg teaches the use of the SHERLOCK ("Specific High-Sensitivity Enzymatic Reporter UnLOCKing"). Gootenberg teaches SHERLOCK uses Cas13a with a guide RNA to cleave an indicator nucleic acid that releases a signal molecule (figure 1).   
st column-2nd column).  
Gootenberg further teaches PCT/US2016/038258 relates to the method of the manuscript. (page 5, 2nd column, bottom).  
While Gootenberg teaches the use of a Cas protein, guide RNA, indicator nucleic acid between the two ends with a reporter molecule, which is released upon cleavage by the Cas protein and suggests a solid support (paper assay).
However, Gootenberg does not specifically teach the indicator molecule is tethered is the solid support or a detection compartment separated from the assay compartment by a filter at is permeable to the untethered reporter molecule.  
Severino teaches, “[00232] FIGS. 143A-143B. Cleavage of target RNA with mismatched crRNA is position dependent. ssRNA target was treated with crRNA containing double (panel A) or triple (panel B) mismatches and LshC2c2. Products of cleavage reactions were separated by electrophoresis..”
Severino teaches, “The hybridization assay can be formed using probes immobilized on any solid support, including but are not limited to nitrocellulose, glass, silicon, and a variety of gene arrays.”(00723)
Ehrenkranz teaches, “[0057] In one embodiment, the sample pad 216a, 216b, or 316 may be configured to absorb and dispense a predetermined amount of a fluid from the fluid that is applied thereto. That is, the sample pad 216a, 216b, or 316 may be fabricated from an absorbent-type material that may saturated with fluid and then when, for example, the sample pad 216a, 216b, or 316 is compresses or squeezed, the sample pad 216a, 216b, or 316 can dispense a predetermined amount of a fluid 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use a lateral flow system taught by Ehrenkranz including application zone and detection zone for detection for the method of Gootenberg.  Further it would have obvious to one of skill in the art prior to the effective filing date to the claims to tether the nucleic acid sequence and reporter molecule to the support).  The artisan would be motivated to use known devices to allow detection and analysis of known analytes in sample.    The artisan would have a reasonable expectation of success as the artisan is merely using known components in a logical arrangement taught by the art.
With regards to claim 32, Ehrenkranz teaches, “a single enzymatic assay device may contain multiple types of different enzymes or substrates that can be linked to different reporters (e.g., different colored quantum dots) so that multiple analytes can be assayed simultaneously. A single light source (e.g., an ultraviolet light) illuminates all 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to provide a first and second report molecule in an indicator device or two separate indicator devices.  The artisan would be motivated as Ehrenkranz teaches, “a single enzymatic assay device may contain multiple types of different enzymes or substrates that can be linked to different reporters (e.g., different colored quantum dots) so that multiple analytes can be assayed simultaneously. A single light source (e.g., an ultraviolet light) illuminates all the reporters (e.g., quantum dots) simultaneously, and the detector device (e.g., a digital camera) captures the emitted signals from multiple bands simultaneously.” Thus allowing for analysis of multiple analytes at the same time.  The artisan would have a reasonable expectation of success as the artisan is merely following the direction of the art.
With regards to claim 16, 33, 39, Gootenberg teaches Cas13a and ss RNA (figure 1).
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gootenberg (Science (2017) volume 356, pages 438-442, April 2017), Severino (WO2016/205764)  and Ehrenkranz (WO2013158505)  as applied to claims 13, 16, 32, 33,   above, and further in view of Chen (US PGPUB 2010/0291547).
 The teachings of Gootenberg, Severino and Ehrenkranz set forth above teach and/or suggest the use of Cas13a in a lateral flow device using an indicator nucleic acid 
Ehrenkranz teaches the reporter can be an enzyme.  However, Gootenberg, Severino and Ehrenkranz do not specifically teach the enzyme is a protease, lipase or nuclease.
However, Chen teaches, “[0403] In an exemplary embodiment, the enzymatic substrate is selected from an amino acid, peptide, sugar, alcohol, alkanoic acid, 4-guanidinobenzoic acid, nucleic acid, lipid, sulfate, phosphate, --CH.sub.2OCOalkyl and combinations thereof. Thus, the enzyme substrates can be cleave by enzymes selected from the group consisting of peptidase, phosphatase, glycosidase, dealkylase, esterase, guanidinobenzotase, sulfatase, lipase, peroxidase, histone deacetylase, endoglycoceramidase, exonuclease, reductase and endonuclease.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use the specific enzymes of Chen in the method of Gootenberg, Severino and Ehrenkranz.  The artisan would be motivated to use different reporters and indicator sequences to allow for detection and quantitation of different analytes in the sample.  The artisan would have a reasonable expectation of success as the artisan is using enzymes and substrates known in the art.
Claims 14-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Gootenberg (Science (2017) volume 356, pages 438-442, April 2017), Severino (WO2013/205764), Ehrenkranz (WO2013158505),   Chen (US PGPUB 2010/0291547) as applied to claim13, 16, 32, 33,  39-40  above, and further in view of Seibel (US PGPUB 2001/0008771).

The teachings of Chen, Gootenberg, Severino and Ehrenkranz do not teach linkage of nucleic acid to reporter by a cysteine linkage.
However, Seibel in example 1 teaches the use of a heterobiofunctional cross linker (MBS) to link a nucleic acid to a cysteine.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use a cysteine linkage to link the reporter to the indicator nucleic acid.  The artisan would be motivated as Seibel demonstrates such method were known to successfully link nucleic acids to proteins.  The artisan would have a reasonable expectation of success as the artisan is using known method to attach known nucleic acids and reporters.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13-16, 32-33, 39-40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-401 of copending Application No. 16049460. Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope .

The instant claims are drawn to a system using a Cas protein to detect nucleic acids by use of tethered indicator nucleic acid linked to reporter molecule.
The claims of 460 are drawn to a system using a Cas protein to detect nucleic acids by use of tethered indicator nucleic acid linked to reporter molecule.
Thus the claims are obvious variants as they are co-extensive in scope.
Summary
	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Steven Pohnert/           Primary Examiner, Art Unit 1634